 


110 HR 488 IH: To amend title VI of the National Security Act of 1947 to require reports to be submitted to the Attorney General and the congressional intelligence committees regarding requests for information about an officer, employee, or agent of an element of the intelligence community and to amend the definition of covert agent to include agents that have served outside the United States at any time.
U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 488 
IN THE HOUSE OF REPRESENTATIVES 
 
January 16, 2007 
Mr. Holt introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
A BILL 
To amend title VI of the National Security Act of 1947 to require reports to be submitted to the Attorney General and the congressional intelligence committees regarding requests for information about an officer, employee, or agent of an element of the intelligence community and to amend the definition of covert agent to include agents that have served outside the United States at any time. 
 
 
1.Report on requests for information relating to officers, employees, and agents of the intelligence communitySection 603 of the National Security Act of 1947 (50 U.S.C. 423) is amended— 
(1)in the heading, by striking Report and inserting Reports; and 
(2)by adding at the end the following new subsection: 
 
(c)
(1)Not later than 24 hours after an element of the intelligence community receives a request for information regarding an officer, employee, or agent of such element from a department, agency, or office of the executive branch that is not an element of the intelligence community, the head of the element of the intelligence community receiving such request shall submit to the Attorney General, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report on such request in both written and electronic form, including— 
(A)the name of the person making the request; 
(B)the department, agency, or office making the request; 
(C)the name of the officer, employee, or agent about whom information is requested; 
(D)the type of information sought; 
(E)the cover status of the officer, employee, or agent; and 
(F)the date of the request. 
(2)A report submitted under this section is exempt from disclosure under section 552 of title 5, United States Code. 
(3)Routine administrative requests relating to payroll adjustments, status of insurance, or other areas of human resources shall not be subject to the reporting requirements of this subsection. 
(4)In this subsection, the term information includes any information of a personal or professional nature, including the name, cover status, clearance status, and areas of expertise of a person. . 
2.Definition of covert agentSection 606(4)(A)(ii) of the National Security Act of 1947 (50 U.S.C. 426(4)(A)(ii)) is amended— 
(1)by inserting or has served after is serving; and 
(2)by striking or has within the last five years served outside the United States. 
 
